Citation Nr: 0609129	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  01-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The appellant served in the Army National Guard of New York 
from 1970 to 1976; he served on active duty for training from 
November 1970 to May 1971, from July to August 1971, in June 
1972, from June to July 1973, from May to June 1974, and in 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

When this case was last before the Board in March 2005, the 
Board granted reopening of the veteran's claim and remanded 
the reopened claim for further action by the originating 
agency.  The case was returned to the Board in February 2006.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder did not begin or 
increase in severity during or as a result of a period of 
active duty for training.  

2.  The veteran's cervical spine disorder was not caused or 
chronically worsened by the service-connected low back 
disability.  

38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6, 3.303 (2005).

CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated 
during active duty for training and nor is it proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA through 
supplemental statements of the case and correspondence dated 
in September 2003, June 2004, and August 2005.  Although the 
originating agency did not specifically request him to submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Although the originating agency did not provide notice with 
respect to the disability rating or effective date elements 
of the claim, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since service connection is being denied in this 
decision, no disability rating or effective date will be 
assigned in this case, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claim has 
been obtained.  In particular, the veteran's service medical 
records as well as post service treatment records have been 
obtained.  In addition, he has been provided VA examinations 
in connection with his claim.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.303 
(2005).
Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Factual Background 

Service medical records are negative for evidence of a 
cervical spine disorder.  They do note that the veteran 
complained of low back pain beginning in 1973.  In a 
September 1976 rating decision, service connection for 
lumbosacral strain was granted.  

Private medical records beginning in 1977 show that the 
veteran was seen with complaints of discomfort in his neck.  
At that time, he reported a history of injuring his neck 
during service but said that no examination or X-ray studies 
were conducted at that time.  Subsequent private medical 
report show continued complaints of neck pain with 
degenerative disc disease of the cervical spine.  

In an April 2000 statement, the veteran's chiropractor noted 
that the veteran had cervical pain which had been present for 
some time and was related to his lower back pain in that 
during low back flare-ups he experienced significant muscle 
spasms throughout the back and up into the neck.  

In correspondence dated in April 2001, the veteran's 
physician noted that he had been treating the veteran for 
close to 20 years for his service-connected back pain.  It 
was noted that he had degenerative disc disease of the 
lumbosacral spine with radiculopathy.  The doctor indicated 
that he had the same diagnosis in his cervical spine.  The 
doctor stated that the neck and the back symptoms were 
essentially interrelated.  

On VA orthopedic examination in June 2000, the diagnostic 
assessment was degenerative cervical spine disc disease with 
radiculopathy.  The examiner indicated that the veteran's 
headaches were related to his cervical spine condition but 
that his cervical spine condition was not secondary to his 
service-connected lumbosacral spine disability.  

On VA spine examination in August 2005, the veteran reported 
neck pain which began following an injury during active 
service.  The veteran indicated that the neck condition pre-
existed the back condition.  It was noted that the veteran 
reported that he was involved in a motor vehicle accident in 
1982 and sustained whiplash.  He also noted that he fell down 
4 steps 1-2 years ago and re-injured his neck and back.  The 
examiner diagnosed cervical spine osteophyte.  The examiner 
opined that it was not at least as likely as not that the 
veteran's lumbosacral strain was responsible for his cervical 
spine condition.  It was noted that the lumbar spine disorder 
occurred after the cervical spine condition.  In addition, 
the examiner did not believe that the lumbar strain worsened 
the veteran's cervical condition.  Moreover, the examiner 
related that upon review of the claims file, there was no 
documented evidence of the veteran's reported neck injury.  
It was noted that the 1982 motor vehicle accident could well 
be responsible for the veteran's neck pain.  The examiner 
opined that the cervical spine disorder was not etiologically 
related to any of the veteran's active duty time for 
training.  


IV.  Analysis

The veteran contends that service connection is warranted for 
a cervical spine disability because it began during service 
or was caused by his service-connected low back disorder.  

Service medical records do not show that the veteran injured 
his cervical spine.  In fact, there is no medical evidence of 
a cervical spine disorder in service or of a nexus between 
the veteran's current cervical spine disability and service.  
The one medical opinion addressing whether the cervical spine 
disability is related to service, the August 2005 VA medical 
opinion, is against the claim.

With respect to the alleged nexus between the cervical spine 
disability and the service connected low back disability, the 
veteran's private physician has stated that the veteran's 
back and neck symptoms are interrelated, but he did not state 
that the cervical spine disability was caused or worsened by 
the service-connected disability.

The veteran's chiropractor has stated that the veteran's 
cervical pain is related to his lower back pain in that he 
experiences significant muscle spasms throughout the back and 
up into the neck during flare ups.  It is not clear to the 
Board that a chiropractor has the medical expertise to render 
a competent opinion concerning the etiology of the veteran's 
cervical spine disability.  Moreover, the opinion does not 
reflect that the chiropractor reviewed the veteran's 
pertinent medical history before rendering this opinion.  

On the other hand, a VA physician who examined the veteran 
and the claims folders in June 2000 has opined that the 
veteran's cervical spine disability is not related to his low 
back disability.  The Board has found this opinion to be more 
persuasive than the opinion of the veteran's chiropractor 
because it was rendered by a physician who examined and 
considered the veteran's pertinent medical history.  The 
August 2005 VA medical opinion against the claim was rendered 
by a physician's assistant, rather than a physician, but it 
was also based upon an examination of the veteran and a 
review of the veteran's pertinent medical history.  
Therefore, the Board has also found that this opinion is of 
greater probative value than that of the veteran's 
chiropractor.

The Board has also considered the veteran's statements to the 
effect that his cervical spine disability is etiologically 
related to service or service-connected disability; however, 
as a lay person, he is not competent to provide a medical 
opinion concerning the etiology of his cervical spine 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 494 (1992); 
cf. Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Accordingly, the Board must conclude that service connection 
is not warranted for the veteran's cervical spine disorder.  
In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  


ORDER

Entitlement to service connection for a cervical spine 
disability, including as secondary to the service-connected 
lumbosacral spine disability, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


